ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 1-12 and 26-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 21, 24, and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by Johnson et al (2011/0137180).  Johnson discloses the implanted signal processor (e.g. ICS 110, para. 43, figure 3 having a processor; or sound processor 104 which is implanted, para. 27, etc.) to receive an input signal representative of an acoustic signal (e.g. microphone changes acoustic/audio input for transmission to sound processor/ICS; para. 28, etc.) that provides a stimulation signal based on the input and transfer function (e.g. figures 2 and 3, paras. 29-30, 43-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-19 are rejected under 35 U.S.C. 103 as obvious over Johnson et al in view of Masaki et al (2014/0309712).  Johnson discloses the claimed invention, having a fitting system, and applying an electrical signal based on an audio/acoustic signal, but does not disclose the specific fitting method of applying an increasing acoustic signal with a different frequency over time, providing an electrical stimulation signal based on the acoustic signal, and sensing for the stapedial reflex of each acoustic signal to determine the intensity that causes the reflex, where the transfer function is updated based on the signal that causes the reflex.  Masaki discloses the use of an implanted signal processor (e.g. paras. 41, 55, claim 5, etc.) to receive a wireless signal representative of an acoustic signal from a tablet/pc/etc. (e.g. paras. 18, 51, 62, etc.) and provide stimulation based on the input signal and a transfer function (e.g. paras. 17, 2, abstract, etc.) where the stapedial reflex sensor can be on the contralateral side (e.g. para. 66, etc.).  Masaki discloses that the acoustic signal is increased and frequency is varied until a stapedius reflex is sensed (e.g. para. 18, 25, 26, 27, 37, 43, etc.) to update the transfer function (e.g. paras. 43, 44, etc.) to map a plurality of sound levels to electrode stimulation levels to fit the cochlear implant to the patient and determine the proper stimulation levels for the patient.
It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Johnson, with the specific fitting method of applying an increasing acoustic signal with a different frequency over time, providing an electrical stimulation signal based on the acoustic signal, and sensing for the stapedial reflex of each acoustic signal to determine the intensity that causes the reflex, where the transfer function is updated based on the signal that causes the reflex, as taught by Masaki, since it would provide the predictable results mapping a plurality of sound levels to electrode stimulation levels to fit the cochlear implant to the patient and determine the proper stimulation levels for the patient.
Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as obvious over Johnson in view of Masaki (i.e. “modified Johnson”).  Modified Johnson discloses applying the acoustic sound signal and sensing the reflex and sensing the reflex in the second ear, but does not disclose using a second implanted processor on a second side of the wearer to receive the stapedial reflex signal and using an in-ear speaker to apply the acoustic signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Johnson, with using a second implanted processor on a second side of the wearer to receive the stapedial reflex signal and using an in-ear speaker to apply the acoustic signal, as is well known and common knowledge in the art, since it would provide the predictable results of a binaural/bilateral cochlear implant system providing better hearing and localization of sound while allowing one implant to process sense data while the other implant is processing and applying the stimulation signal to provide faster processing of data and providing a conventional way of easily relaying the sound signal to the patient’s ear to measure the stapedius reflex.
Conclusion
The prior art evidence made of record and not relied upon shows some of the well-known in the art elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/2/22